— In an action to recover on the guarantee of a loan, the defendants Audrey and Perry Wehr appeal from so much of a judgment and order (one paper) of the Supreme Court, Nassau County (Young, J.), entered May 28,1981, as granted plaintiff’s motion for summary judgment against them in the principal sum of $154,166.60 with interest from January 21, 1980 to the date thereof at 21% per annum, and denied their cross motion for leave to serve an amended answer. Judgment and order modified by deleting from the third decretal paragraph thereof the provision awarding interest at the rate of 21% per annum. As so modified, judgment and order affirmed insofar as appealed from, without costs or disbursements, and matter remitted to the Supreme Court, Nassau County, for a new determination with respect to the applicable rate of interest. There are issues of fact as to the rate of interest to be applied in the event of default. Lazer, J. P., Weinstein, Bracken and Rubin, JJ., concur.